Order entered June 18, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00073-CV

               ESTATE OF DAVID ANTHONY TOARMINA, DECEASED

                          On Appeal from the Probate Court No. 2
                                  Dallas County, Texas
                           Trial Court Cause No. PR-13-2655-2

                                           ORDER
       On the parties’ “agreed correction of reporter’s record,” we ordered the court reporter to

file a supplemental record containing exhibits admitted at trial but omitted from the original

record. Rather than wait until the requested record was filed, the parties filed their briefs and

cited, as necessary, to the “agreed correction of reporter’s record.” On June 17, 2015, the court

reporter filed the supplemental record. In accordance with Texas Rule of Appellate Procedure

38.1 and 38.2, we ORDER the parties to replace all citations in their briefs to the “agreed

correction of reporter’s record” with citations to the supplemental record. Appellant shall file

her amended brief no later than June 29, 2015 and appellee shall file his amended brief no later

than July 8, 2015.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE